
	
		IB
		Union Calendar No. 63
		112th CONGRESS
		1st Session
		H. R. 1573
		[Report No. 112–109, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 15, 2011
			Mr. Lucas (for
			 himself, Mr. Bachus,
			 Mr. Conaway, and
			 Mr. Garrett) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			June 16, 2011
			Additional sponsors: Mr.
			 Johnson of Illinois, Mr.
			 Neugebauer, Mrs. Schmidt,
			 Mr. Thompson of Pennsylvania,
			 Mr. Crawford,
			 Mrs. Ellmers,
			 Mr. Gibbs,
			 Mr. Gibson,
			 Mr. Hultgren,
			 Mr. Ribble,
			 Mr. Austin Scott of Georgia,
			 Mr. Kingston,
			 Mr. Hensarling,
			 Mr. Hanna,
			 Ms. Jenkins,
			 Mrs. Hartzler,
			 Mr. Coffman of Colorado,
			 Mr. Yoder, and
			 Mr. Goodlatte
		
		
			June 16, 2011
			Reported from the
			 Committee on Financial
			 Services with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		
			June 16, 2011
			Reported from the Committee on Agriculture with an
			 amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert
			 the part printed in boldface roman
			For text of introduced bill, see copy of bill as
			 introduced on April 15, 2011
		
		A BILL
		To facilitate implementation of title VII
		  of the Dodd-Frank Wall Street Reform and Consumer Protection Act, promote
		  regulatory coordination, and avoid market
		  disruption.
	
	
		1.Effective datesSection 712(f) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203; 15 U.S.C. 8302(f)) is
			 amended to read as follows:
			
				(f)Rules and registration
				before final effective dates
					(1)In
				generalBeginning on the date of enactment of this Act and
				notwithstanding the effective date of any provision of this Act, the Commodity
				Futures Trading Commission and the Securities and Exchange Commission may, in
				order to prepare for the effective dates of the provisions of this Act—
						(A)promulgate rules,
				regulations, or orders permitted or required by this Act;
						(B)conduct studies and
				prepare reports and recommendations required by this Act;
						(C)register persons under
				the provisions of this Act; and
						(D)exempt persons,
				agreements, contracts, or transactions from provisions of this Act, under the
				terms contained in this Act.
						(2)Effective
				date(A)Notwithstanding
				paragraph (1), an action by the Commodity Futures Trading Commission or the
				Securities and Exchange Commission described in paragraph (1) shall not become
				effective before the effective date applicable to the action under this Act,
				except as provided in paragraph (3).
						(B)Notwithstanding any
				provision of this Act (other than paragraph (3)), this title and the
				regulations under this title shall become effective on the latest of—
							(i)September 30,
				2012;
							(ii)90 days after the
				publication of the relevant final rule or regulation in the Federal Register or
				such later date as may be specified in the final rule or regulation; or
							(iii)the effective date
				otherwise applicable to this title.
							(3)Exceptions
						(A)Certain
				definitionsNotwithstanding any other provision of this Act, in
				order to assist persons subject to this title in coming into compliance with
				the provisions of this title on a timely basis, the Commodity Futures Trading
				Commission and the Securities and Exchange Commission, in consultation with the
				Board of Governors, shall adopt definitions further defining the terms
				specified in subsection (d)(1) not later than 360 days after the date of the
				enactment of this Act. Such definitions shall become effective 90 days after
				their publication in the Federal Register.
						(B)Regulatory
				reporting
							(i)Swap data
				reportingSections 2(h)(5) and 4r of the Commodity Exchange Act
				and the rules and regulations of the Commodity Futures Trading Commission
				issued under such sections shall become effective on the later of—
								(I)90 days after the
				publication of the relevant final rule or regulation in the Federal Register,
				or such later date as may be specified in the final rule or regulation;
				or
								(II)the effective date
				otherwise applicable to such sections.
								(ii)Security-based swap
				data reportingSections 3C(e) and 13A(a) of the Securities
				Exchange Act of 1934 and the rules and regulations of the Securities and
				Exchange Commission issued under such sections shall become effective on the
				later of—
								(I)90 days after the
				publication of the relevant final rule or regulation in the Federal Register,
				or such later date as may be specified in the rule or regulation; or
								(II)the effective date
				otherwise applicable to such sections.
								(iii)Swap data
				repositoriesTo facilitate
				compliance, before September 30, 2012, with the regulatory reporting provisions
				of this section, the Commodity Futures Trading Commission and the Securities
				and Exchange Commission may authorize the reporting of swap data and
				security-based swap data to any person then conducting the business described
				in section 1a(48) of the Commodity Exchange Act (7 U.S.C. 1a(48)) or section
				3(a)(75) of the Securities Exchange Act of 1934 (15 U.S.C. 78m), respectively,
				who has—
								(I)provided notice to the
				relevant Commission of its intention to register as a swap data repository or
				security-based swap data repository, as applicable; and
								(II)made such undertakings
				to the relevant Commission as such Commission has determined to be appropriate
				and in the public interest, consistent with this title.
								(C)Certain clearing
				provisionsSection 3C of the
				Securities Exchange Act of 1934 (15 U.S.C. 78c–3) (except for subsections (e)
				and (h) of such section) and the rules and regulations of the Securities and
				Exchange Commission under such section shall take effect on the date otherwise
				applicable to such section.
						(D)Authority relating to
				speculative tradingNotwithstanding any other provision of this
				Act, this subsection shall not delay the use of any authority granted to the
				Securities and Exchange Commission and the Commodity Futures Trading Commission
				to address speculative trading, including the impact of such trading on the
				markets, users, or investors and consumers. The Commissions shall report to the
				appropriate committees of Congress on the use of such authority.
						(E)Prohibition on Federal
				bailoutsNotwithstanding
				paragraph (2), section 716 of this Act shall take effect on the date provided
				for in such
				section.
						.
		2.Implementation
			 analysisSection 712 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203;
			 15 U.S.C. 8302), as amended by section 1 of this Act, is amended by adding at
			 the end the following:
			
				(g)Implementation
				analysisNotwithstanding any other provision of this title, the
				Commodity Futures Trading Commission and the Securities and Exchange Commission
				shall, before prescribing final rules and regulations under this title—
					(1)conduct public hearings
				and roundtables and take testimony of affected market participants, experts and
				other interested parties, and solicit public comment, regarding—
						(A)the time and resources
				that would be required of affected parties in order to develop systems and
				infrastructure necessary to comply with any rules and regulations proposed or
				then contemplated by the relevant Commission;
						(B)any alternative
				approaches capable of accomplishing the relevant Commission’s rulemaking
				objectives; and
						(C)the time and resources
				that would be required of affected parties in order to develop policies and
				procedures designed to comply with any rules and regulations proposed or then
				contemplated by the relevant Commission, and
						(2)take such testimony and
				comment into account in—
						(A)performing the
				cost-benefit analysis required under Federal law in connection with its
				adoption of the relevant final rules and regulations; and
						(B)determining the effective
				date of the relevant final rules and
				regulations.
						.
		3.Regulatory
			 coordination
			(a)Commodity futures
			 trading commissionSection 2(a)(1) of the Commodity Exchange Act
			 (7 U.S.C. 2(a)(1)) is amended by adding at the end the following:
				
					(J)(i)Notwithstanding any
				other provision of this Act, the Commission may exempt, in whole or in part, a
				person from the registration and related regulatory requirements of this Act
				that were added by title VII of the Dodd-Frank Wall Street Reform and Consumer
				Protection Act if and to the extent that the Commission determines that—
							(I)the person is subject to
				comprehensive supervision and regulation under a regulatory scheme administered
				by another regulatory authority or the appropriate governmental authorities in
				the person’s home country that is comparable to the relevant provisions of this
				Act,
							(II)adequate
				information-sharing arrangements are in effect between the Commission and the
				other regulatory authority, and
							(III)the exemption would be
				consistent with the public interest.
							(ii)The Commission may
				condition any such exemption on compliance with all or any part of the
				alternate regulatory scheme, and on such other terms as the Commission
				determines appropriate, and may deem any noncompliance with the alternate
				regulatory scheme or other terms a violation of the corresponding provisions of
				this
				Act.
						.
			(b)Securities and exchange
			 commissionThe Securities Exchange Act of 1934 (15 U.S.C. 78m) is
			 amended by inserting after section 4E the following:
				
					4F.Exemptive
				authority
						(a)In
				generalNotwithstanding any
				other provision of this Act, the Commission may exempt, in whole or in part, a
				person from the registration and related regulatory requirements of this Act
				that were added by title VII of the Dodd-Frank Wall Street Reform and Consumer
				Protection Act if and to the extent that the Commission determines that—
							(1)the person is subject to
				comprehensive supervision and regulation under a regulatory scheme administered
				by another regulatory authority or the appropriate governmental authorities in
				the person’s home country that is comparable to the relevant provisions of this
				Act;
							(2)adequate
				information-sharing arrangements are in effect with the other regulatory
				authority; and
							(3)the exemption would be
				consistent with the protection of investors.
							(b)Condition on
				ComplianceThe Commission may condition any such exemption on
				compliance with all or any part of the alternate regulatory scheme, and such
				other terms as the Commission determines appropriate, and may deem any
				noncompliance with the alternate regulatory scheme or other terms a violation
				of the corresponding provisions of this
				Act.
						.
			
	
		1.Effective datesSection 712(f) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203) is amended to read as
			 follows:
			
				(f)Rules and
				registration before final effective dates
					(1)In
				generalBeginning on the date of enactment of this Act and
				notwithstanding the effective date of any provision of this Act, the Commodity
				Futures Trading Commission and the Securities and Exchange Commission may, in
				order to prepare for the effective dates of the provisions of this Act—
						(A)promulgate rules,
				regulations, or orders permitted or required by this Act;
						(B)conduct studies
				and prepare reports and recommendations required by this Act;
						(C)register persons
				under the provisions of this Act; and
						(D)exempt persons,
				agreements, contracts, or transactions from provisions of this Act, under the
				terms contained in this Act.
						(2)Effective
				date(A)Notwithstanding
				paragraph (1), an action by the Commodity Futures Trading Commission or the
				Securities and Exchange Commission described in paragraph (1) shall not become
				effective before the effective date applicable to the action under this Act,
				except as provided in paragraph (3).
						(B)Notwithstanding any provision of this Act
				(other than paragraph (3) and sections 721(a)(4) and 721(f)), this title and
				the regulations under this title shall become effective on the latest
				of—
							(i)December 31,
				2012;
							(ii)90 days after
				the publication of the relevant final rule or regulation in the Federal
				Register or such later date as may be specified in the final rule or
				regulation; or
							(iii)the effective
				date otherwise applicable to this title.
							(3)Exceptions
						(A)Certain
				definitionsNotwithstanding any other provision of this Act, in
				order to assist persons subject to this title in coming into compliance with
				the provisions of this title on a timely basis, the Commodity Futures Trading
				Commission and the Securities and Exchange Commission, in consultation with the
				Board of Governors, shall adopt definitions further defining the terms
				specified in subsection (d)(1) not later than 360 days after the date of the
				enactment of this Act. Such definitions shall become effective 90 days after
				their publication in the Federal Register.
						(B)Regulatory
				reporting
							(i)Swap data
				reportingNotwithstanding any
				other provision of this Act, sections 2(h)(5) and 4r of the Commodity Exchange
				Act and the rules and regulations of the Commodity Futures Trading Commission
				issued under such sections shall become effective on the later of—
								(I)90 days after the
				publication of the relevant final rule or regulation in the Federal Register,
				or such later date as may be specified in the final rule or regulation;
				or
								(II)the effective
				date otherwise applicable to such sections.
								(ii)Security-based
				swap data reportingSections 3C(e) and 13A(a) of the Securities
				Exchange Act of 1934 and the rules and regulations of the Securities and
				Exchange Commission issued under such sections shall become effective on the
				later of—
								(I)90 days after the
				publication of the relevant final rule or regulation in the Federal Register,
				or such later date as may be specified in the rule or regulation; or
								(II)the effective
				date otherwise applicable to such sections.
								(iii)Swap data
				repositoriesTo facilitate
				compliance, before December 31, 2012, with the regulatory reporting provisions
				of this section, the Commodity Futures Trading Commission and the Securities
				and Exchange Commission may authorize the reporting of swap data and
				security-based swap data to any person then conducting the business described
				in section 1a(48) of the Commodity Exchange Act (7 U.S.C. 1a(48)) or section
				3(a)(75) of the Securities Exchange Act of 1934 (15 U.S.C. 78m), respectively,
				who has—
								(I)provided notice
				to the relevant Commission of its intention to register as a swap data
				repository or security-based swap data repository, as applicable; and
								(II)made such
				undertakings to the relevant Commission as such Commission has determined to be
				appropriate and in the public interest, consistent with this
				title.
								.
		2.Implementation
			 analysisSection 712 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203),
			 as amended by section 1 of this Act, is amended by adding at the end the
			 following:
			
				(g)Implementation
				analysisNotwithstanding any other provision of this title, the
				Commodity Futures Trading Commission and the Securities and Exchange Commission
				shall, before prescribing final rules and regulations under this title—
					(1)conduct public
				hearings and roundtables and take testimony of affected market participants,
				experts and other interested parties, and solicit public comment,
				regarding—
						(A)the time and
				resources that would be required of affected parties in order to develop
				systems and infrastructure necessary to comply with any rules and regulations
				proposed or then contemplated by the relevant Commission;
						(B)any alternative
				approaches capable of accomplishing the relevant Commission’s rulemaking
				objectives; and
						(C)the time and
				resources that would be required of affected parties in order to develop
				policies and procedures designed to comply with any rules and regulations
				proposed or then contemplated by the relevant Commission, and
						(2)take such
				testimony and comment into account in—
						(A)performing the
				cost-benefit analysis required under Federal law in connection with its
				adoption of the relevant final rules and regulations; and
						(B)determining the
				effective date of the relevant final rules and
				regulations.
						.
		3.Regulatory
			 coordination
			(a)Commodity
			 futures trading commissionSection 2(a)(1) of the Commodity
			 Exchange Act (7 U.S.C. 2(a)(1)) is amended by adding at the end the
			 following:
				
					(J)(i)Notwithstanding any
				other provision of this Act, the Commission may exempt, in whole or in part, a
				person from the registration and related regulatory requirements of this Act if
				and to the extent that the Commission determines that—
							(I)the person is
				subject to comprehensive supervision and regulation under a regulatory scheme
				administered by another domestic regulatory authority or the appropriate
				governmental authorities in the person’s home country that is comparable to the
				relevant provisions of this Act,
							(II)adequate
				information-sharing arrangements are in effect between the Commission and the
				other regulatory authority, and
							(III)the exemption
				would be consistent with the public interest.
							(ii)The Commission
				may condition any such exemption on compliance with all or any part of the
				alternate regulatory scheme, and on such other terms as the Commission
				determines appropriate, and may deem any noncompliance with the altrernate
				regulatory scheme or other terms a violation of the corresponding provisions of
				this
				Act.
						.
			(b)Securities and
			 exchange commissionThe Securities Exchange Act of 1934 (15
			 U.S.C. 78m) is amended by inserting after section 4E the following:
				
					4F.Exemptive
				authority
						(a)In
				generalNotwithstanding any
				other provision of this Act, the Commission may exempt, in whole or in part, a
				person from the registration and related regulatory requirements of this Act if
				and to the extent that the Commission determines that—
							(1)the person is
				subject to comprehensive supervision and regulation under a regulatory scheme
				administered by another regulatory authority or the appropriate governmental
				authorities in the person’s home country that is comparable to the relevant
				provisions of this Act;
							(2)adequate
				information-sharing arrangements are in effect with the other regulatory
				authority; and
							(3)the exemption
				would be consistent with the protection of investors.
							(b)Condition on
				ComplianceThe Commission may condition any such exemption on
				compliance with all or any part of the alternate regulatory scheme, and such
				other terms as the Commission determines appropriate, and may deem any
				noncompliance with the alternate regulatory scheme or other terms a violation
				of the corresponding provisions of this
				Act.
						.
			
	
		June 16, 2011
		Reported from the
		  Committee on Financial
		  Services with an amendment
		June 16, 2011
		Reported from the Committee on Agriculture with an
		  amendment, committed to the Committee of the Whole House on the State of the
		  Union, and ordered to be printed
	
